ORDER
PER CURIAM.
In this court-tried case, alleged natural father appeals termination of parental rights to a child in legal custody of the Division of Family Services based on his alleged abandonment of the child.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and is affirmed in accordance with Rule 84.16(b).